Per Curiam.
The plaintiff’s assignor sold merchandise to the defendant on a contract, and when the time for payment arrived the defendant defaulted and an action in the Hudson County Court of Common Pleas was commenced.
The defendant answered, alleging the goods were defective and counter-claimed for breach of warranty. The plaintiff moved to strike the answer and counter-claim and for the entrance of summary judgment on the ground that the answer was false and the pleadings sham. The trial judge granted the plaintiff’s motion. Thirteen days after the motion was granted the defendant filed certain affidavits tending to show that it had a defense on the merits, and purporting to be in answer to the plaintiff’s motion affidavits. A notice of appeal, was also served. The trial judge expunged the defendant’s affidavits from the record.
*672Since the affidavits have been expunged from the record they are not before us, and there is nothing before us to show that they were before the 'trial judge or that the entry of summary judgment was not in all respects proper. Larner v. Montclair, 99 N. J. L. 510; 2 N. J. Adv. R. 411.
The judgment below will therefore be affirmed.